         Case 1:19-cv-01091-LAK Document 121 Filed 01/27/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
JOHN WAITE, an individual; KASIM                            : No. 1:19-cv-01091(LAK)
SULTON, an individual; SUSAN STRAW                          :
HARRIS p/k/a SYD STRAW, an individual;                      :
LEONARD GRAVES PHILLIPS, an individual; :
STAN SOBOL a/k/a STAN LEE, an individual; :
STEVE WYNN, an individual; DENNIS                           :
MEHAFFEY p/k/a DENNIS DUCK, an                              :
individual; and DAVID PELLISH p/k/a DAVE :
PROVOST, an individual, on behalf of                        :
themselves and all others similarly situated,               :
                                                            :
                                    Plaintiffs,             :
                                                            :
                           v.                               :
                                                            :
UMG RECORDINGS, INC.; CAPITOL                               :
RECORDS, LLC; and DOES 1 through 10,                        :
                                                            :
                                    Defendants.             :
----------------------------------------------------------- X


           STIPULATION AND [PROPOSED] ORDER TO STAY LITIGATION

       WHEREAS, Plaintiffs John Waite (“Waite”) and Earle R. Ely, Jr. p/k/a Joe Ely (“Ely”)

commenced this putative class action against Defendant UMG Recordings, Inc. (“UMG”) on or

about February 5, 2019;

       WHEREAS, Plaintiffs Waite, Ely, Kasim Sulton (“Sulton”), Susan Straw Harris p/k/a

Syd Straw (“Straw”), Leonard Graves Phillips (“Phillips”), Stan Sobol a/k/a Stan Lee (“Sobol”),

and Israel Caballero (collectively, the “FAC Plaintiffs”) filed a First Amended Complaint

(“FAC”) on June 5, 2019;

       WHEREAS, on June 26, 2019, UMG filed a motion to dismiss the FAC (ECF No. 49);
           Case 1:19-cv-01091-LAK Document 121 Filed 01/27/21 Page 2 of 5




          WHEREAS, by Memorandum Opinion dated March 31, 2020 (ECF No. 68), the Court

granted in part and denied in part UMG’s motion to dismiss, which included, inter alia,

dismissing the FAC Plaintiffs’ claim for declaratory relief.

          WHEREAS, on May 8, 2020, the FAC Plaintiffs filed a motion for leave to file a Second

Amended Complaint (ECF No. 73) (the “SAC Motion”);

          WHEREAS, by Memorandum Opinion dated August 10, 2020 (ECF No. 89) (the

“Memorandum Opinion”), the Court granted in part and denied in part the SAC Motion,

permitting the FAC Plaintiffs to re-plead certain of their previously dismissed claims, including

their claim for declaratory relief;

          WHEREAS, on August 31, 2020, Ely, Sulton, Straw, Phillips, Sobol, Steve Wynn,

Dennis Mehaffey p/k/a Dennis Duck, and David Pellish p/k/a Dave Provost (collectively, the

“SAC Plaintiffs”) filed a Second Amended Complaint (“SAC”) against UMG and Capitol

Records, LLC (collectively, “Defendants,” and together with the SAC Plaintiffs, the “Parties”),

and further corrected the SAC’s caption on September 2, 2020 with the filing of a corrected SAC

(ECF No. 95);

          WHEREAS, in addition to alleging a putative class asserting a claim of copyright

infringement (“Putative Class A”), the SAC alleges a second putative class asserting a claim for

declaratory relief (“Putative Class B”) and adding a substantial number of additional putative

class members to the action, thereby significantly expanding the scope of discovery in this

action;

          WHEREAS, on September 30, 2020, Defendants UMG and Capitol answered the SAC

and filed certain counterclaims against Straw and Ely, respectively (the “Counterclaims”);
          Case 1:19-cv-01091-LAK Document 121 Filed 01/27/21 Page 3 of 5




        WHEREAS, on October 2, 2020, the Parties submitted a Stipulation and [Proposed]

Order respecting the schedule for this action, which the Court endorsed with one modification

and entered on November 9, 2020;

        WHEREAS, on October 18, 2020, pursuant to a Stipulation filed by the Parties, the Court

dismissed Ely’s claims in this action and the Counterclaims as to Ely pursuant to an individual

settlement;

        WHEREAS, on November 25, 2020, Straw filed a motion to sever the Counterclaims as

to her, which motion is fully-briefed;

        WHEREAS, on December 4, 2020, Straw answered the Counterclaims;

        WHEREAS, the Parties intend to engage in settlement discussions over the course of the

next several weeks, including the exchange of confidential settlement proposals, in a good-faith

effort to explore potential resolution of this litigation in its entirety;

        WHEREAS, the Parties have retained Hon. Dickran Tevrizian (Ret., C.D. Cal.) to serve

as a mediator in this action, and have scheduled a confidential mediation with Judge Tevrizian

for March 30, 2021, which (after allowing time for the Parties to formulate and exchange

proposals and undertake preliminary discussions) is the earliest date on which Judge Tevrizian is

available for mediation;

        WHEREAS, the Parties believe that it is their best interests, and the most efficient way in

which to proceed, to enter into a temporary stay of the litigation pending the completion of such

dispute-resolution efforts, in order to conserve the Parties’ resources and allow the Parties to

focus their attentions and efforts on resolution of the litigation; and

        WHEREAS, the Parties, through their respective counsel, have met and conferred and,

subject to the Court’s approval, agree and respectfully request that all deadlines presently
         Case 1:19-cv-01091-LAK Document 121 Filed 01/27/21 Page 4 of 5




outstanding in this action, including deadlines set by this Court’s orders, or under the Federal

Rules of Civil Procedure or the Local Rules, should be stayed, and that the litigation should be

stayed and deferred until at least April 9, 2021, while the Parties explore resolution of the case.

         IT IS HEREBY STIPULATED AND AGREED, by and between the

 undersigned counsel for Plaintiffs and Defendants, as follows:

         1.     The litigation, and any court deadlines set by this Court or the Federal

 Rules of Civil Procedure shall be stayed until April 9, 2021, at which point, if the

 Parties have not reached a settlement in principle, the Parties will work together to

 submit a stipulated case schedule for the Court’s consideration.

         2.     The Parties shall report to the Court on or before the expiration of

 the stay regarding their progress toward resolution.

         3.     In the event that the Parties reach an impasse or their settlement discussions

 irretrievably break down, the Parties shall meet and confer in good faith as to whether

 further discussions may be fruitful and if any Party (Plaintiffs or Defendants) determines

 that such discussions are likely to be no longer productive, then such Party may notify the

 Court after five business days of the Parties’ meet and confer to request that the Court

 terminate the stay for good cause.

         4.     No Party has made any previous request for such a stay.

Dated: January 27, 2021
        Case 1:19-cv-01091-LAK Document 121 Filed 01/27/21 Page 5 of 5




Respectfully submitted,

 BLANK ROME LLP                                  SIDLEY AUSTIN LLP

 By: /s/ Roy W. Arnold                           By: /s/ Steven M. Bierman
 Ryan E. Cronin                                  Steven M. Bierman
 Roy W. Arnold                                   sbierman@sidley.com
 Gregory M. Bordo                                Ariel Atlas
 David M. Perry                                  aatlas@sidley.com
 1271 Avenue of the Americas                     SIDLEY AUSTIN LLP
 New York, NY 10020                              787 Seventh Avenue
 Telephone: (212) 885-5000                       New York, NY 10019
                                                 Telephone: (212) 839-5300
 COHEN MUSIC LAW
 Evan S. Cohen                                   Rollin A. Ransom
 Maryann R. Marzano                              rransom@sidley.com
 1180 South Beverly Drive, Suite 510             Lisa M. Gilford
 Los Angeles, CA 90035-1157                      lgilford@sidley.com
 Telephone: (310) 556-9800                       Lauren M. De Lilly
                                                 ldelilly@sidley.com
 Attorneys for Plaintiffs                        SIDLEY AUSTIN LLP
                                                 555 West 5th Street, Suite 4000
                                                 Los Angeles, CA 90013
                                                 Telephone: (213) 896-6000

                                                 Richard S. Mandel
                                                 rsm@cll.com
                                                 Thomas Kjellberg
                                                 txk@cll.com
                                                 Cowan, Liebowitz & Latman, P.C.
                                                 114 West 47th Street
                                                 New York, NY 10036-1525
                                                 Telephone: (212) 790-9200

                                                Attorneys for Defendants UMG
                                               Recordings, Inc. and Capitol Records,
                                               LLC


IT IS SO ORDERED:

Dated: __________________, 2021
                                       By: ______________________________
                                             U.S.D.J. Lewis A. Kaplan
